Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 4 Timothy F Burden
Firat Name Middle Name Last Nama
Check if this is an amended plan.
Debtor 2 Pamela D Burden bd P
(Spouse, if filing) ~ First Name Middle Name Last Name

Case Number 19-10630

(Hf known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed, R. Bankr. P. 3015.1, the Southem District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113}.

Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: § & contains nonstandard provisions. See paragraph 15 below.
LJ does not contain nonstandard provisions.

(b) This plan: C) values the claim(s) that secures collateral, See paragraph 4(f) below,
& does not value claim(s) that secures collateral.

(c) This plan: ( seeks to avoid a lien or security interest. See paragraph § below.
&] does not seek to avoid a lien or security interest.

Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $455.00 per month for the applicable
commitment period of:

C 60 months: or (If applicable include the following: These plan
payments will change to $. _ monthly on
4 a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20___.)

(b) The payments under paragraph 2(a) shall be paid:

C) Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s*) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

O Debtor] % (1 Debtor? %

4 Direct to the Trustee for the following reason(s):
J The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
C) The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1of5
Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:2 of 7

from (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim,

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (YN) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF. PRINCIPAL ESTIMATED AMOUNT — INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § $07(a)(2) of $4,480.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE | MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:3 of 7

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

DIT DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTERESTRATE Mi ENT

 

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
L] with interest at _% per annum or CO without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a % dividend or a pro rata share of
$17,271.00, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERTY/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Augusta Storage Storage units assume Contract rate debtor

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:4 of 7

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: 1 Direct to the Creditor; or 1 To the
Trustee.

CREDITOR EI a A : UNT
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to |] U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P, 4003(d), and the Debtor(s) shall attach a
certificate of service.

CREDITOR LIEN IDENTIFICATION (ifknown) = = PROPERTY

9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
Ocwen Loan Servicing Real estate (Dallas Drive) Full satisfaction of all debt & claims

GASB — Form 113 [Rev. 12/1/17] Page 4of5
10.

12,

13.

14,

un

Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:5 of 7

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptey Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

Santander to be treated as contingent. Santander to be paid direct by codebtor.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated:

6/14/2019 s/Timothy F Burden
Debtor |

s/Pamela D Burden
Debtor 2

s/Angela McElroy-Magruder
Attorney Jor the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5 of 5
Case:19-10630-SDB Doc#:10 Filed:06/14/19 Entered:06/14/19 11:28:28 Page:6 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Timothy F Burden )
Pamela D Burden Ch 13 Case No. 19-10630
DEBTOR (S) )
CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing Amended Chapter
13 Plan and Motion by placing same in the United States mail with proper postage affixed thereon to
insure delivery, addressed as follows:

SEE ATTACHED MATRIX

I hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:

NA

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

Huon Le
notices(@chp | 3aug.org

Office of the U.S. Trustee
Ustpregion2 |.sv.ecf@usdoj.gov

This 14th day of June, 2019.

S/ Angela McElroy-Magruder
Angela McElroy-Magruder

Georgia Bar # 113625
Attorney for Debtor

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, Georgia 30901

(706) 724-6000
Label Matrix FO Gcad motos “SDB

li3J-1

Case 19-10630-SDB

Southern District of Georgia
Augusta

Fri Jun 14 11:25:33 EDT 2019

Timothy F Burden
1924 Preston Drive
Augusta, GA 30906-3788

Huon Le
P.O, Box 2127
Augusta, GA 30903-2127

Ocwen Loan Servicing
PO Box 24738
West Palm Beach, FL 33416-4738

SANTANDER CONSUMER USA
1601 Elm St, Suite 800
Dallas, TX 75201-7260

Wells Fargo Bank, N.A.
435 Ford Road, Suite 300
St, Louis Park, MN 55426-4938

Doc#: 10 Filed: 06/14/19 Entered:06/14/19 11:28:28 Page:7 of 7

Augusta Storaga
3122 Mike Padgatt Hwy
Augusta, GA 30906-3783

CBCS
PO Box 2589
Columbus, OH 43216-2589

Andrew H. McCullen

Aldridge Pite, LLP

3575 Piedmont Rd, NE, Ste 500
Atlanta, GA 30305-1636

Office of the U. §. Trustee
Johngon Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

US Bank/Academy
PO Box 790408
St Louis, Missouri 63179-0408

Pamela D Burden
1924 Preston Drive
Augusta, GA 30906-3788

Fingerhut
6250 Ridgewood Road
St Cloud, Minnesota 56303-0820

Angela McElroy-Magruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, GA 30901-2310

Paypal Credit
PO Box 71202
Charlotte, NC 28272-1202

Wells Fargo
PO Box 14517
Des Moines, Iowa 50306-3517

Tha following recipients may be/have bean bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)PHH Mortgage Corporation

End of Label Matrix

Mailable recipients 15
Bypassed recipients 1
Total 16
